Humphreys, J. The main and only question necessary to be determined on this appeal is whether the order or judgment of the county court establishing Drainage District No. 25 of Craighead County, Arkansas, was invalidated by adding to the description of the lands the following expression, “and of other lands which might be benefited by such a system of ditches.” The act under which the district was formed makes provision for subsequently including lands in the district then outside of the district, if benefited by the improvement. Section 3614 of Crawford & Moses’ Digest. We think the .added words attributable to the power conferred in the act to embrace additional territory within-the district, rather than an attempt to describe lands and include -same in the district. It was simply added in recognition of the authority to subsequently extend the boundaries of the district so as to include other lands which might be benefited by the improvement. In this view the added expression must be regarded as surplus-age in nowise affecting the order. The decree will therefore be affirmed.